Citation Nr: 1433090	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  10-37 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left inguinal herniorrhaphy with tender scar.

2.  Entitlement to a rating in excess of 10 percent for lichen planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran provided testimony before the undersigned Acting Veterans Law Judge at a Travel Board hearing in December 2012.  A transcript of the hearing is of record.  The Veteran submitted additional evidence at that time, along with a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2013).

A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal.  

The issue of entitlement to a rating higher than 10 percent for lichens planus is dismissed, as discussed below.  The remaining claim of entitlement to a rating in excess of 10 percent for left inguinal herniorrhaphy with tender scar is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On December 6, 2012, and prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw from appellate status the issue of entitlement to a rating in excess of 10 percent for his service-connected lichen planus.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to an evaluation in excess of 10 percent for his service-connected lichen planus, by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013). Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At his December 6, 2013 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw his appeal for an evaluation in excess of 10 percent for his service-connected lichen planus.  The Veteran additionally submitted a statement at that time which again indicated that he was satisfied with the 10 percent rating assigned his lichen planus and that he was thus withdrawing his claim.  

The Board thus finds that the Veteran has withdrawn this appeal.  Hence, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.



ORDER

The appeal as to the issue of entitlement to an evaluation in excess of 10 percent for lichen planus is dismissed.


REMAND

A review of the available record reveals that further development is required for an adequate determination of the issue for entitlement to a rating in excess of 10 percent for left inguinal herniorrhaphy with tender scar.

In this regard, the Veteran was afforded a VA examination to evaluate the severity of this disability in June 2012.  The examiner noted that no hernia was currently present, and there was no indication of a supporting truss or belt.  See 38 C.F.R. 4.114, diagnostic Code 7338 (Hernia, inguinal).  Rather, the residuals of the Veterans left inguinal herniorrhaphy are manifested by a painful, linear, 5 cm scar on his posterior trunk.  The examiner further noted that the Veteran has "nerve entrapment syndrome (ilioinguinal neuralgia) of [the] left inguinal hernia scar."  See also June 2012 Letter from V.A.J., Jr., MD (noting that the Veteran does not have a reoccurrence of his left inguinal hernia, but he does have "findings that are consistent with Nerve Entrapment Syndrome").

Despite the diagnosis of nerve entrapment syndrome associated with his left inguinal herniorrhaphy scar, the record does not contain medical evidence sufficient to assess the nature and severity of any associated ilioinguinal neuralgia, or to determine the extent of the Veteran's symptomatology attributable to his tender surgical scar, or, instead, to his diagnosed nerve entrapment syndrome.  See 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses); but see also Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that notwithstanding 38 C.F.R. § 4.14, VA is required to provide separate ratings for separate manifestations of the same disability which are not duplicative or overlapping).  

The Board therefore finds that remand is required to reassess the nature and severity of the Veteran's left inguinal hernia repair residuals with tender scar, to include specifically neurological assessment of his diagnosed nerve entrapment syndrome.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim). 

Finally, as it is apparent from the evidence of record that the Veteran has received private treatment for his service-connected left inguinal hernia repair residuals, specifically from V.A.J., Jr., MD, in February, April, and May 2012, and as there are no records of such treatment associated with the claims file, these records, along with any additional private treatment records, should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the appropriate consent and release forms so that VA can obtain all treatment records from his private provider (V.A.J., Jr., MD, as noted in the June 2012 Letter) and associate them with the claims file.  Also, ask the Veteran to identify any additional relevant treatment records, including any private treatment he has received for his left inguinal hernia repair in addition to that from  V.A.J., Jr., MD.  Then make efforts to obtain any records identified by the Veteran.  All attempts to obtain the outstanding records should be documented in the claims file.  The Veteran should be advised that he should attempt to obtain the records himself for expediency purposes.


2.  After obtaining the outstanding records, schedule the Veteran for an appropriate VA examination or examinations to determine the nature and current severity of the residuals manifested by his left inguinal hernia repair, to include specifically a painful surgical scar and nerve entrapment syndrome.  Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  

The examination should include any necessary diagnostic testing or evaluation. 

The examiner should also identify and describe in detail all residuals attributable to the Veteran's service-connected left inguinal herniorrhaphy. 

The examiner should specifically indicate whether the Veteran has residual scarring related to his left inguinal herniorrhaphy, and whether such scarring is productive of pain or functional limitation.  

The examiner should also determine whether the Veteran has any nerve entrapment syndrome associated with his left inguinal herniorrhaphy, and if so, describe the nature and severity of those residuals.

The examiner must note in the report what symptoms, if any, are attributable to his hernia scar and/or to any identified nerve entrapment.  


As to any identified nerve entrapment, the examiner should state whether such nerve entrapment syndrome is at least as likely as not (50 percent or greater likelihood) associated with the service-connected left inguinal herniorrhaphy with tender scar.  If so, the examiner should indicate, to the extent possible, whether such nerve entrapment involves any symptoms distinct from those caused by the hernia scar itself - and such symptoms, if any, should be expressly identified and characterized as mild to moderate or as severe to complete.  See 38 C.F.R. § 4.124a, Diagnostic Code 8530 (Paralysis of the ilioinguinal nerve).

The examiner must provide a complete rationale for any opinion given.  In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology, especially those given under oath at the December 2012 Travel Board hearing, must be specifically acknowledged and considered in formulating any opinions concerning the severity of his disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

3. After completion of the above and any additional development deemed necessary, the issue remaining on appeal should be readjudicated with consideration of all the evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


